.   .




                 THIS    ~~T-I-ORNEY                GENERAL

                                 OF     TEXAS

                                 AUST~N~I.‘~‘EXAS
  W’ILL   WILSON
A~TORNICY    GWNXC:HAL
                         January 20, 1960


      Mr. Raymond W. Vowel1
      Executive Director
      Board for Texas State Hospitals
       and Special Schools
      Austin, Texas
                             Opinion No. WW-782
                             Re:      Validity of tuition pay-
                                      ments by the Alabama
                                      Coushatti Indian Reser-
                                      vation to the Bi.g Sandy
                                      Independent School Dis-
      Dear Mr. Vowell:                trict.
             You have rejquestedan opinion from this office
      as to whether the Board for Texas State Hospitals and
      Special Schools can make tuition payments to the Big
      Sandy Independent School District for children from
      the reservation who are attending s,choolswithin the
      School District.
             In Section 3 of Article 3174b of Vernon's Civil
      Stat&es, the Alabama Coushatti Indian Reservation is
      included in the definition of Texas State Rospitals
      and Special Schools:
                   "Sec. 3.  The term 'Texas State
              Hospitals and Special Schools' as
              used in this Act shall mean . . .
              The Alabama Coushatti Indian Reser-
              vation, Llvlngston, Texas . . . and
              all other institutions heretofore
              or hereafter referred to as 'elee-
              mosynary instit,utions'or 'hospitals
              and special schools' . . .'
             Sections 1 and 2 of Article 3183e of Vernon's
      Civil Statutes authorize the Board for Texas State
Mr. Raymond W. Vowell, page 2 (W-782)


Hospitals and Special Schools to contract to pay
the tuition for students attending the public schools
from the Special Schools located 1n that county.
            'Section 1. The Board for
       Texas State Hospitals and Special
       Schools may negotiate and enter
       into contracts with public schools
       in co,unties'whereSpecial Schools
       are located to accept and educate
       inmates cf the Special Schools in
       the public schools. The Board is
       authorized to pay tuition to the
       public schools out of any appropria-
       ted funds it has available.
               "Sec. 2. Children admitted or
       committed to the Special Schools lndy
       be placed in public schools by the
       superintendent, and the Special
       School may pay a reasonable rate
       for the t,uitionof such children.
       .AAt”2;9z4,   53rd Leg., 1st C.S., p.64,
              .

       Since the Alabama Coushattf Indian Reservation
is included within the meaning of Special Schools
,underSection 3 of Article 31741,of Vernon's Civil
Statutes, and the Board for Texas State Hospitals and
Special Schools is authorized to pay tuition of stu-
dents attending public schools within the co,unty
that the Special School is located In, it is our opin-
ion that the Board can make the tuition payments in
question.




            The Board for Texas State
            Hosp,'.tals
                      and Special
            Schools is authorized to
            make tuition payments to
            the Big Sandy Independent
                     c      .




Mr. Raymond W. Vowell, page 3 (WW-782)


                         School District under Ar-
                         ticle 3183e of Vernon's
                         Civil Statutes.

                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                ByE.cit*
                                   Assistant Attorney General
JCS:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
F. C. Jack Goodman
Houghton Brownlee, Jr.
Bob Eric   Shannon
Pa,ulW. Floyd, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore